EXHIBIT 10.13

[newlogoa04.jpg]


December 31, 2015
 
Nikul Patel
 
Dear Nikul,
 
This letter reflects our mutual agreement to amend the terms of both the
severance letter agreement dated April 7, 2014 (the “Severance Letter”) and the
change of control letter agreement dated April 7, 2014 (the “CC Letter”), as set
forth herein. Capitalized terms used herein and not defined have the same
meaning as set forth in the Severance Letter and CC Letter, as applicable.


1.
The following paragraph is added as a new second paragraph to the Severance
Letter.



You must execute (and not revoke) such waiver and release document within
forty-five (45) days following the effective date of termination of your
employment by the Company other than for Cause or unacceptable performance or
else your eligibility to receive the benefits described in this letter shall
immediately become null and void. If such waiver and release document becomes
effective on a timely basis by its own terms, then the first severance pay
installment (in an amount equal to two months of your annual base salary) will
be paid to you on the 60th day after termination of your employment and, for the
ten months thereafter, you will receive pro-rata installments of the severance
pay in accordance with the Company’s regularly scheduled pay dates for its
employees. It is intended that any amounts payable hereunder shall comply with
or be exempt from Section 409A of the Internal Revenue Code of 1986 (“Section
409A”) (including under Treasury Regulation §§ 1.409A-1(b)(4) (“short-term
deferrals”) and (b)(9) (“separation pay plans,” including the exceptions under
subparagraph (iii) and subparagraph (v)(D)) and other applicable provisions of
Treasury Regulation §§ 1.409A-1 through A-6). For purposes of Section 409A, each
of the payments that may be made under this letter shall be deemed to be a
separate payment. You and the Company agree to negotiate in good faith to make
amendments to this letter, as the parties mutually agree are necessary or
desirable to avoid the imposition of taxes, penalties or interest under Section
409A. Neither you nor the Company shall have the right to accelerate or defer
the delivery of any such payments or benefits except (i) where payment may be
made within a certain period of time, the timing of payment within such period
will be in the sole discretion of the Company, and (ii) to the extent
specifically permitted or required by Section 409A. To the extent any
nonqualified deferred compensation payment to you could be paid in one or more
of your taxable years depending upon you completing certain employment-related
actions, then any such payments will commence or occur in the later taxable year
to the extent required by Section 409A. With respect to the time of payments of
any amounts under the letter that are “deferred compensation” subject to Section
409A, references in this letter to “termination of employment” (and
substantially similar phrases) shall mean “separation from service” within the
meaning of Section 409A. Notwithstanding anything in this letter to the
contrary, if you are considered a “specified employee” under Section 409A upon
your separation from service and if payment of any amounts on account of your
separation from service under this letter is required to be delayed for a period
of six months after separation from service in order to avoid taxation under
Section 409A, payment of such amounts shall be delayed as required by Section
409A, and the accumulated amounts shall be paid in a lump sum payment, without
interest, within five business days after the end of the six-month delay period.
If you die during the six-month delay period prior to the payment of benefits,
the amounts withheld on account of Section 409A shall be paid to the personal
representative of your estate within 60 days after the date of your death. While
it is intended that all payments and benefits provided to you under this letter
or otherwise will be exempt from or comply with Section 409A, the Company makes
no representation or covenant to ensure that such payments and benefits are
exempt from or compliant with Section 409A. The Company will have no liability
to you or any other party if a payment or benefit under this letter or otherwise
is challenged by any taxing authority or is ultimately determined not to be so
exempt or compliant. You further understand and agree that you will be entirely
responsible for any and all taxes imposed on you as a result of this letter.


2.
The following paragraph is added as a new second-to-last paragraph to the CC
Letter (and before the Definitions and Restrictive Covenants sections).





--------------------------------------------------------------------------------





You must execute (and not revoke) such general release of claims within
forty-five (45) days following the effective date of a qualifying termination of
your employment or else your eligibility to receive the benefits described in
this letter shall immediately become null and void. If such general release of
claims becomes effective on a timely basis by its own terms, then the severance
payment will be paid to you on the 60th day after termination of your
employment. It is intended that any amounts payable hereunder shall comply with
or be exempt from Section 409A of the Internal Revenue Code of 1986 (“Section
409A”) (including under Treasury Regulation §§ 1.409A-1(b)(4) (“short-term
deferrals”) and (b)(9) (“separation pay plans,” including the exceptions under
subparagraph (iii) and subparagraph (v)(D)) and other applicable provisions of
Treasury Regulation §§ 1.409A-1 through A-6). For purposes of Section 409A, each
of the payments that may be made under this letter shall be deemed to be a
separate payment. You and the Company agree to negotiate in good faith to make
amendments to this letter, as the parties mutually agree are necessary or
desirable to avoid the imposition of taxes, penalties or interest under Section
409A. Neither you nor the Company shall have the right to accelerate or defer
the delivery of any such payments or benefits except (i) where payment may be
made within a certain period of time, the timing of payment within such period
will be in the sole discretion of the Company, and (ii) to the extent
specifically permitted or required by Section 409A. To the extent any
nonqualified deferred compensation payment to you could be paid in one or more
of your taxable years depending upon you completing certain employment-related
actions, then any such payments will commence or occur in the later taxable year
to the extent required by Section 409A. With respect to the time of payments of
any amounts under the letter that are “deferred compensation” subject to Section
409A, references in this letter to “termination of employment” (and
substantially similar phrases) shall mean “separation from service” within the
meaning of Section 409A. Notwithstanding anything in this letter to the
contrary, if you are considered a “specified employee” under Section 409A upon
your separation from service and if payment of any amounts on account of your
separation from service under this letter is required to be delayed for a period
of six months after separation from service in order to avoid taxation under
Section 409A, payment of such amounts shall be delayed as required by Section
409A, and the accumulated amounts shall be paid in a lump sum payment, without
interest, within five business days after the end of the six-month delay period.
If you die during the six-month delay period prior to the payment of benefits,
the amounts withheld on account of Section 409A shall be paid to the personal
representative of your estate within 60 days after the date of your death. While
it is intended that all payments and benefits provided to you under this letter
or otherwise will be exempt from or comply with Section 409A, the Company makes
no representation or covenant to ensure that such payments and benefits are
exempt from or compliant with Section 409A. The Company will have no liability
to you or any other party if a payment or benefit under this letter or otherwise
is challenged by any taxing authority or is ultimately determined not to be so
exempt or compliant. You further understand and agree that you will be entirely
responsible for any and all taxes imposed on you as a result of this letter.


3.
The following sentences are added on to the end of the Good Reason definition in
the CC Letter.



In order to resign your employment for Good Reason, you must notify the Company
in writing within fifteen (15) days of the initial existence of any event
falling under clauses (i) through (iii) and such notice shall describe in detail
the facts and circumstances explaining why you believe a Good Reason event has
occurred. The Company shall then have sixty (60) days following its receipt of
such notice to cure or remedy such alleged Good Reason event such that Good
Reason will not be deemed to exist for such event. If the event remains uncured
or is not remedied by the Company within such sixty (60) day period and if your
employment has not otherwise been terminated, then a termination of your
employment for Good Reason shall automatically occur on the first business day
following the end of such sixty (60) day cure/remedy period.
 




























--------------------------------------------------------------------------------



Except as set forth in this letter, the Severance Letter and the CC Letter each
remain in full force and effect as is.


 
Sincerely,
 
/s/ Claudette Parham
 
 
 
 
 
Claudette Parham
 
 
Chief People Officer
 
 
 
 
 
Agreed and accepted:
 
 
 
 
 
/s/ Nikul Patel
 
December 31, 2015
Nikul Patel
 
Date





